                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

SHERRY A. KNOLL individually and on            )
behalf of all others similarly situated,       )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:18-cv-02632-JRS-DML
                                               )
TITAN RESTAURANT GROUP, LLC                    )
   d/b/a DONATOS PIZZA,                        )
                                               )
                           Defendant.          )


  Order on Plaintiff’s Motion to Certify Combined Class Action and FLSA
                       Collective Action (ECF No. 28)

   Plaintiff Sherry Knoll brings claims against Defendant Titan Restaurant Group,

LLC d/b/a Donatos Pizza (“Titan”) for violations of the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. § 201 et seq., and the Indiana Wage Payment Statute, IND.

CODE § 22-2-5-1 et seq. (Am. Compl., ECF No. 8.) Knoll was a part-time delivery

driver for Titan for approximately three months. Knoll alleges, on behalf of herself

and similarly situated employees, that Titan illegally deducted from her wages, failed

to ensure its employees received a minimum wage on a weekly basis, paid employees

less than minimum wage during new employee orientation, did not compensate em-

ployees for tips paid on credit cards, cancelled credit card tips when refunding orders,

required Knoll and other tip-credit employees to perform non-tipped activities, shared

tipped employees’ tips with non-tipped employees, and did not reimburse Knoll and

other delivery drivers for their food deliveries. Knoll now seeks certification of a
FLSA collective action and a Federal Rule of Civil Procedure 23(b)(3) class action.

   For the following reasons, Plaintiff’s Motion to Certify Combined Class Action and

FLSA Collective Action (ECF No. 28) is denied, Plaintiff’s Motion for Approval of

Class and Collective Action Notice and FLSA Opt In Form (ECF No. 31) is denied,

and Defendant’s Motion to File Surreply to Plaintiff’s Reply in Support of her Motion

to Certify a Combined Class Action and FLSA Collective Action (ECF No. 40) is de-

nied.

                                 I.   Background

   Titan is a franchisee of Donatos Pizza. (Stacho Dep. 18:1-3, ECF No. 35-1.) It

operates 41 restaurants in Ohio, Kentucky, and Indiana. (Id. at 18:10-14.) Knoll

worked as a part-time delivery driver at Titan’s Greenwood, Indiana restaurant from

May 1, 2018 to July 9, 2018. (Stacho Decl. ¶ 2, ECF No. 35-3.) Knoll was injured at

work on July 9, 2018 and took medical leave. (Knoll Dep. 17:24—18:3; 156:2-12, ECF

No. 29-3). Except for two days that Knoll returned to work—December 12 and 13,

2018—she has not worked for Titan since July 9, 2018 and has since been collecting

workers’ compensation. (Stacho Decl. ¶ 2, ECF No. 35-3.)

   Titan pays its delivery drivers $4.05 per hour. (Knoll Pay Stubs, ECF No. 29-5;

Tip Credit Acknowledgement, ECF No. 35-4 at 129.) Titan claims a tip credit from

its tipped employees in order to meet its minimum wage obligation of $7.25 per hour.

(Id.) In other words, $3.20 of tipped employees’ $7.25 hourly wage comes from the

tips they receive. (Id.) The tips an employee receives over the amount needed to

satisfy minimum wage requirements are retained by the employee. (Id.)



                                         2
   New Titan employees go through an “onboarding process” in which they review

and sign Titan’s policies, procedures, and handbooks. (Thompson Dep. 16:8—17:9,

ECF No. 29-13.) Counsel for Plaintiff states that Knoll underwent the onboarding

process on May 1, 2018. (Knoll Br., ECF No. 30 at 18.) Knoll, however, remembers

her onboarding process taking place “earlier than that.” (Knoll Dep. 45:23—46:3,

ECF No. 35-4.) The following documents contain Knoll’s electronic signature and are

dated May 1, 2018: Tip Credit Acknowledgment Form (ECF No. 35-4 at 129), Associ-

ate’s Responsibility for Tip Reporting (ECF No. 35-4 at 130), Titan Restaurant Group

Driver Safety Obligation & Agreement (ECF No. 35-4 at 159), Titan Restaurant

Group Delivery Driver Safety Manual (ECF No. 35-4 at 161), and Associate Handbook

(ECF No. 35-4 at 179). Knoll denies receiving or signing any of these documents.

(Knoll Dep. 43:3-17; 47:11—48:7; 52:14—53:2; 55:11—56:12; 61:17—62:15, ECF No.

35-4.) Knoll claims that Ashley, a manager at the Greenwood Donatos, went on the

computer and “checked the boxes” or typed in her name for her. (Id. at 44:24—45:17;

46:4-8.)

   Titan pays its employees their hourly rate of pay for time spent completing the

onboarding process. (Id. at 17:22—18:15.) If, for example, an employee’s hourly wage

was $4.05, they would be paid $4.05 per hour for orientation. (Id. at 18:5-15.) Titan’s

records show that Knoll was not paid at all for any orientation work done on May 1,

2018. (Stacho Dep. 127:22—128:2, ECF No. 29-2.)




                                          3
   Titan reimburses its drivers for the mileage they incur while delivering food.

(Thompson 30(b)(6) Dep. 66:21—67:3, ECF No. 29-12.) The amount drivers are reim-

bursed varies by store. (Thompson Decl. ¶ 5, ECF No. 35-5.) At Knoll’s home store,

Greenwood, drivers are reimbursed $2.77 per delivery. (Id.) The reimbursement rate

for each store was determined with the help of an outside consultant who “determined

the average mileage per delivery being driven by delivery drivers at each store.” (Id.)

Knoll claims both that she was “not paid any type of mileage reimbursement for her

transportation” (Knoll Dep. 122:12-18, ECF No. 35-4) and that she received $1.50 per

run (Knoll Dep. 30:20-21; 31:24—32:4, ECF No. 35-4). Titan delivery drivers used

their own vehicles to make deliveries. (Thompson 30(b)(6) Dep. 66:14-20, ECF No.

29-12.)

   Titan employed outside vendors to process its employee payroll. (Stacho Dep.

53:9—55:4, ECF No. 35-1; Stacho Decl. ¶8, ECF No. 35-3.) Titan provided the outside

vendor with employee hours, wages, and reported tip information on a weekly basis,

but the vendor was calculating wage and reported tip information on a bi-weekly ba-

sis to ensure compliance with minimum wage. (Stacho Dep. 53:9—55:4, ECF No. 35-

1; Stacho Decl. ¶8, ECF No. 35-3.)

   Knoll’s primary responsibility at Titan was to deliver food and drinks to custom-

ers. (Knoll Dep. 42:10-12, ECF No. 29-3.) Between deliveries, Knoll also folded boxes,

took orders, managed the cash register, cleaned the floors and bathroom, prepped

food, and did “whatever needed to be done in the store.” (Id. at 113:20—114:1.)




                                          4
   Knoll testified that on some nights, some of the pizza cooks would make more in

tips than she did. (Knoll Dep. 201:4:18, ECF No. 29-13.) Titan’s Vice President of

Operations testified that there is no tip pooling or tip sharing, and that whoever ser-

vices the guest is the one who keeps the tip. (Thompson 30(b)(6) Dep. 44:15—45:4,

ECF No. 29-12.) It is possible that a manager or another non-tipped employee could

receive a tip if they walked a pizza out to a dine-in customer. (Id. at 45:14—46:4.)

   If a customer is unsatisfied with the food delivered to them, a Titan manager can

refund the customer’s full payment for the order, which includes any tips that were

paid through a credit card. (Thompson Dep. 12:12—13:8, ECF No. 29-13.)

   Titan’s Driver Safety Obligation & Agreement, which it requires all drivers to

sign, contains the following provision:

   By my signature below, I hereby authorize the Company to withhold any earn-
   ings, compensation, or monies due to me, and to apply and set off such amounts
   against any outstanding amount of funds that the Company’s records show
   that I retained. I authorize the Company to withhold and apply the amount
   withheld as repayment on my part, as if the compensation or monies had been
   delivered to me and then paid to the Company.

(Driver Safety Obligation & Agreement, ECF No. 29-7 at 2.) On June 12, 2018, Ti-

tan’s payroll system did not account for tips received by twenty-four employees, in-

cluding twelve Indiana employees, one of which was Knoll. (Stacho Decl. ¶ 5-7, ECF

No. 35-3.) As a result, these employees were overpaid in the form of a tip adjustment.

(Stacho Decl. ¶ 5-7, ECF No. 35-3; Knoll Pay Stubs, ECF No. 29-5 at 3-4.) Knoll was

overpaid by $36.08. (Id.) On the next paycheck, June 26, 2018, this overpayment,

$36.08 in Knoll’s case, was deducted from the employee’s check and listed as an “Ad-

justment.” (Id.) Payroll records show that on the June 26, 2018 pay checks, employee

                                          5
#96669 received a negative $1.44 adjustment and employee #96829 received a nega-

tive $101.66 adjustment. (Payroll Reports, ECF Nos. 10 & 11.)

                                  II.   Discussion

 A. Motion to File Surreply

   Titan filed a Motion to File Surreply (ECF No. 40) to respond to arguments in

Knoll’s Reply Brief (ECF No. 38). While Local Rule 7-1 does not provide for a surreply

in motions practice, a party may seek leave from the Court to file a surreply address-

ing new matters argued in a reply brief. Westfield Ins. Co. v. TCFI Bell SPE III LLC,

No. 1:16-CV-02269, 2019 WL 1330456, at *4 (S.D. Ind. Mar. 25, 2019). Titan contends

that Knoll made two new arguments in her reply brief: (1) that the Driver Checkout

Sheets reflect Titan’s retention of credit card tips, and (2) that the Declaration of

former Titan employee David Bowman is a declaration of a current Titan employee.

Knoll objects to Titan’s motion (ECF No. 41) and claims that she was not raising new

arguments in her reply, but merely responding to arguments Titan raised in its re-

sponse.

   Knoll’s reply does not raise new arguments. First, in her opening brief, Knoll cited

the Driver Checkout Sheets and stated: “A careful analysis of these documents con-

firms that Titan delivery drivers are not compensated at all for their credit card-paid

tips at the end of each shift.” (Knoll Br., ECF No. 30 at 6.) Second, Titan submitted

David Bowman’s declaration with its Response Brief (ECF No. 35-7) and Knoll was

merely responding to the submission of this evidence. Further, Knoll’s classification

of Bowman as a current rather than former employee seems to be an oversight rather



                                          6
than an argument on the merits. Titan’s Motion to File a Surreply (ECF No. 40) is

therefore denied.

 B. FLSA Collective Action

   Knoll seeks to conditionally certify the following collective action:

   Present and former Titan Delivery Drivers who worked at any time from Au-
   gust 27, 2015 to the present and who were not timely paid a full minimum
   wage at the rate of at least $7.25 per hour in one or more work weeks.

Knoll alleges that seven of Titan’s pay practices violate the FLSA and entitle her to

conditional certification of her collective action. The Court addresses each pay prac-

tice below and finds that conditional certification is inappropriate.

   1. Legal Standard

   The FLSA “gives employees the right to bring their FLSA claims through a ‘col-

lective action’ on behalf of themselves and other ‘similarly situated’ employees.” Al-

varez v. City of Chicago, 605 F.3d 445, 448 (7th Cir. 2010). Such collective actions

provide employees “the advantage of lower individual costs to vindicate rights by the

pooling of resources. The judicial system benefits by efficient resolution in one pro-

ceeding of common issues of law and fact arising from the same alleged [unlawful]

activity.” Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

   “Because the FLSA does not specify how collective actions are to proceed, the man-

agement of these actions has been left to the discretion of the district courts.” Wil-

liams v. Angie's List, Inc., No. 1:16-cv-878, 2017 WL 1546319, at *2 (S.D. Ind. Apr.

27, 2017) (citing Hoffmann-La Roche, 493 U.S. at 171). In this Circuit, district courts

generally follow a two-step inquiry. See, e.g., Armstrong v. Wheeels Assured Delivery



                                           7
Sys., Inc., No. 1:15-cv-00354, 2016 WL 1270208, at *4 (S.D. Ind. Mar. 30, 2016); Haw-

kins v. Alorica, Inc., 287 F.R.D. 431, 438-39 (S.D. Ind. 2012); Campbell v. Advantage

Sales & Mktg., LLC, No. 1:09-cv-1430, 2010 WL 3326752, at *3 (S.D. Ind. Aug. 24,

2010).

   The first step is conditional certification. “If the court makes a preliminary, con-

ditional determination based on the pleadings and any accompanying affidavits that

the members of the putative class are similarly situated, the plaintiff is authorized

to give notice to potential class members permitting them to opt-in to the class.” Arm-

strong, 2016 WL 1270208, at *4 (citing Hawkins, 287 F.R.D. at 438-39). At this stage,

the plaintiff is only required to make a “modest factual showing” that the class mem-

bers were “victims of a common policy or plan that violated that law.” Fravel v. Cty.

of Lake, No. 2:07-cv-253, 2008 WL 2704744, at *2-3 (N.D. Ind. July 7, 2008). Condi-

tional certification takes place before significant discovery occurs and may be recon-

sidered by the district court after discovery has been completed, even in the absence

of new evidence. Weil v. Metal Techs., 925 F.3d 352, 357 (7th Cir. 2019). “Although

the first step of certification does not impose a high burden on the plaintiff,” Hawkins,

287 F.R.D. at 439, it serves as an important step in the certification process because

“it would be a waste of the Court's and the litigants’ time and resources to notify a

large and diverse class only to later determine that the matter should not proceed as

a collective action because the class members are not similarly situated.” Adair v.

Wis. Bell, Inc., No. 08-C-280, 2008 WL 4224360, at *4 (E.D. Wis. Sept. 11, 2008) (ci-

tations omitted).



                                           8
   After conditional certification, “[t]he action proceeds as a representative action

throughout discovery, and near the end of discovery, the court makes a factual deter-

mination of whether the plaintiffs are similarly situated.” Clemens v. Stericycle, Inc.,

No. 1:15-cv-01432, 2016 WL 1054605, at *2 (S.D. Ind. Feb. 17, 2016) (citation omit-

ted.)

   However, when a plaintiff seeks conditional certification of an FLSA class after

significant discovery, as Knoll does here, the Court can “collapse the two stages of the

analysis and deny certification outright.” Schneider v. Union Hosp., Inc., No. 2:15-

cv-00204, 2016 WL 6037085, at *8 (S.D. Ind. Oct. 14, 2016) (quoting Armstrong, 2016

WL 1270208 at *5). “At this in-between stage, when substantial discovery has taken

place – and where the Court believes the parties here currently find themselves – an

intermediate level of scrutiny is applied.” Id. (citing Scott v. NOW Courier, Inc., No.

1:10-cv-971, 2012 WL 1072751 at *7-8 (S.D. Ind. Mar. 29, 2012)). An intermediate

level of scrutiny is appropriate here. A significant amount of discovery has been con-

ducted in this case: Knoll, the sole plaintiff, has been deposed, as well as Titan,

through a Rule 30(b)(6) deposition of its Vice President of Operations. Further, Knoll

and Titan both agree that an intermediate level of scrutiny should apply.

   On a motion to certify a collective action, the Court is under no obligation to accept

plaintiff’s allegations as true. Howard v. Securitas Sec. Servs., USA Inc., No. 08-C-

2746, 2009 WL 140126, at *5 (N.D. Ill. Jan. 20, 2009). “Rather, the [C]ourt evaluates

the record before it, including [Titan’s] oppositional [evidence], to determine whether

[Knoll is] similarly situated to other putative class members.” Id; see also Muecke v.



                                           9
A-Reliable Auto Parts & Wreckers, Inc., No. 01-C-2361, 2002 WL 1359411, at *1 (N.D.

Ill. June 21, 2002) (“we look beyond the complaint to determine whether the require-

ments for maintaining a collective action have been met”).

   2. Tip Credit

   The FLSA allows employers to pay its tipped employees at an hourly rate less

than minimum wage. 29 U.S.C. § 203(m). Employers then claim a “tip credit,” from

the tips its employees receive in order to meet its minimum wage requirement. Id.

Employers may only claim a tip credit if it informs its employees of the provisions of

§ 203(m) and all tips received by the employee are retained by the employee. Id. at

§ 203 (m)(2)(A)(ii).

   Knoll alleges that the following FLSA violations prevent Titan from claiming a

tip-credit: (1) failing to ensure drivers were paid enough in tips to earn a minimum

wage on a workweek basis, (2) retaining tips paid to drivers through credit cards, (3)

refunding customer credit card transactions, which included tips intended for drivers,

(4) failing to reimburse drivers for actual miles driven, and (5) requiring drivers to

share their tips with non-tipped Titan employees. The Court addresses each of these

arguments in turn.

         i. Minimum Wage Determination on a Workweek Basis

   Knoll first alleges that Titan has violated the FLSA by only ensuring employees

are paid minimum wage on a bi-weekly rather than weekly basis. The FLSA requires

that employees must be paid not less than $7.25 an hour, but it does not prescribe

the computation period (e.g., a week, an hour) to be used in determining compliance



                                         10
with the minimum wage. 29 U.S.C. § 206(a)(1)(C). Two years after the FLSA was

enacted, the Department of Labor—the agency that administers the FLSA—issued a

policy statement providing that the workweek was the “standard period of time over

which wages may be averaged to determine whether the employer has paid the equiv-

alent of [the minimum wage].” Wage & Hour Release No. R-609 (Feb. 5, 1940), re-

printed in 1942 WAGE AND HOUR MANUAL (BNA) 185. The Seventh Circuit has

since adopted that interpretation. Hirst v. Skywest, Inc., 910 F.3d 961, 966 (7th Cir.

2018).

   Titan admits that its third-party payroll processing company was calculating its

employees’ wages on a biweekly basis, but disputes that an FLSA violation has oc-

curred because Titan has since manually calculated Knoll’s wages and tips on a

weekly basis and found that she met or exceeded minimum wage each week. (Stacho

Decl. ¶ 8, ECF No. 35-3.) Knoll maintains, however, that failure to calculate the

wages on a workweek basis is a violation regardless of whether employees were paid

the correct amount. Neither party cites to, and the Court is not aware of, any Seventh

Circuit authority that found an FLSA violation when an employer failed to verify that

their employees weekly pay complied with minimum wage.

   However, the Court finds instructive several opinions from other circuits who have

found no violation of 29 U.S.C. § 206(a) “so long as the total weekly wage paid by an

employer meets the minimum weekly requirements of the statute, such minimum

weekly requirement being equal to the number of hours actually worked that week




                                         11
multiplied by the minimum hourly statutory requirement.” United States v. Kling-

hoffer Bros. Realty Corp., 285 F.2d 487, 490 (2d Cir. 1960). In Klinghoffer, the Second

Circuit found the employer had not violated the FLSA by requiring its employees to

work an extra six hours without pay because “each employee received during each

week compensation equal to or exceeding the product of the total number of hours

worked and the statutory minimum hourly rate.” Id.

   Similarly, the Fourth Circuit held that no minimum wage violation had occurred

when an employee worked 60 hours a week, 10 of which were not compensated, be-

cause his weekly compensation was in excess of the minimum wage. Blankenship v.

Thurston Motor Lines, Inc., 415 F.2d 1193, 1198 (4th Cir. 1969) (citing Klinghoffer,

285 F.2d at 487); see also Douglas v. Xerox Bus. Servs., LLC, 875 F.3d 884, 890 (9th

Cir. 2017) (no FLSA violation where employer paid employees below minimum wage

for some hours worked, and above minimum wage for others, because the employees

were paid at least minimum wage for the workweek); Dove v. Coupe, 759 F.2d 167,

151 (D.C. Cir. 1985) (no FLSA violation where employees were not paid for specific

hours worked during the week, but were paid at or above minimum wage for the

workweek).

   The Court agrees with the above cited authority and finds that 29 U.S.C. § 206 is

only violated when an employee is paid less than minimum wage on a workweek ba-

sis. Titan’s failure to calculate its employees’ wages on a workweek basis will only

violate the FLSA if an employee was actually paid less than the minimum wage dur-

ing a workweek. Because Knoll was paid at or above minimum wage each week, she



                                          12
does not have standing to assert this claim on behalf of other employees. See E. Texas

Motor Freight Sy. Inc. v. Rodriguez, 431 U.S. 395, 403 (1977) (“[A] class representa-

tive must be part of the class and possess the same interest and suffer the same in-

jury” as the class members.”) (internal quotations omitted); Schneider v. Union Hosp.,

Inc., No. 2:15-cv-00204, 2016 WL 524354, at *5-6 (S.D. Ind. Feb. 10, 2016) (“Just as

Plaintiffs must establish that they have individual standing to assert claims brought

as part of a putative class action, so too must they have standing to assert FLSA

claims as part of a collective action.”). Put otherwise, Knoll is not “similarly situated”

to any employees who might have been paid less than minimum wage as a result of

Titan’s biweekly calculation process.

        ii. Retaining Credit Card Tips

   Knoll next argues that Titan retains the tips customers pay to her and other driv-

ers through credit cards. In support, Knoll submits her own and four other Titan

employees’ Driver Checkout Sheets, which detail the amount of money in tips the

drivers receive in a shift as well as how much they will be reimbursed for mileage.

At the end of each shift, each driver and a manager fill out the checkout sheet on a

computer. (Knoll Dep. 129:24—130:23, ECF No. 35-4.) The driver and manager then

both sign a printed copy of the sheet. (Id.) The sheets list, among other things, the

following amounts: “Delivery Reimbursement,” “Free Deliveries,” “Cash/Check/CC

Tips,” and “Total Reimbursement.” Delivery Reimbursement is the amount a driver

is reimbursed for deliveries he or she made. (Stacho Dep. 78:17-21, ECF No. 35-1.)

For example, if a driver made two deliveries from the Greenwood store, he or she



                                           13
would be reimbursed $5.44 ($2.77 x 2). Free Deliveries is the amount a driver is

reimbursed for deliveries that are free to the customers, for example, when a cus-

tomer’s order is not prepared correctly. (Id. at 79:12-24; Thompson Dep. 32:3-9, ECF

No. 29-13.) Cash/Check/CC Tips is the amount of cash and credit card tips an em-

ployee received during that shift. (Stacho Decl. ¶ 9, ECF No. 35-3.) The drivers them-

selves enter this number into the computer on the checkout sheet based on the cash

they received in tips and the tips customers left for them on credit cards. (Thompson

Decl. ¶ 2, ECF No. 35-5.) Total Reimbursement is the total amount that the driver

will be reimbursed for regular and free deliveries.

   Knoll contends that because the sheets do not include a total amount of what the

driver takes home—tips and delivery—that the drivers were not taking home their

tips. However, Knoll appears to be misreading the checkout sheets. See Powers v.

Centennial Commc’ns Corp., 679 F. Supp. 2d 918, 927 (N.D. Ind. 2009) (inquiring into

all legal and factual issues necessary to determine class certification). Knoll conflates

the Total Reimbursement amount with the total amount of money a driver takes

home at the end of their shift—tips and mileage reimbursement. (See Knoll Reply

Br., ECF No. 38 at 16-17.) In her Reply Brief, Knoll created her own table interpret-

ing the data from the checkout sheets. (Id.) She included a column entitled “Driver

Takes Home,” which is not an amount listed on the checkout sheets. (Id.) In the

“Driver Takes Home” column, Knoll listed the amount in the “Total Reimbursement”

section of the checkout sheets, making it appear as though the driver is only taking

home their mileage reimbursement and not their tips. (Id.; Driver Checkout Sheets,



                                           14
ECF Nos. 29-14 & 29-15.) But the checkout sheets do not include the total amount of

money (tips and mileage reimbursement) a driver takes home at the end of a shift.

   Rather, at the end of each shift, each driver enters into the computer, onto the

checkout sheet, the amount of tips they received that day (cash and credit card tips).

(Stacho Decl. ¶ 9, ECF No. 35-3; Knoll Dep. 81:7-14, ECF No. 35-4.) This amount is

reflected on the “Cash/Checks/CC Tips” line on the checkout sheets. The driver then

takes home, in cash, their mileage reimbursement and tips (cash and credit card) for

the day. (Id.; Thompson Decl. ¶ 2, ECF No. 35-5.)

   While the checkout sheets do not represent that Titan was retaining its drivers

credit card tips, Knoll testified, without offering any supporting evidence, that she

was not paid her tips at the end of each night, and that whatever money she collected

from customers during her delivery runs, she had to give back to the store. (Knoll

Dep. 136:3—137:19, ECF No. 35-4.) But Knoll can only identify one other Titan em-

ployee who alleged he “had to pay more back than what he earned” at the end of his

shift. (Id. at 137: 20—138:3.) Knoll, in her deposition, but nowhere in her Amended

Complaint or briefs, states that this other employee was named Steve, but did not

know his last name. Without an accompanying affidavit or declaration from Steve,

the Court cannot certify a collective action based on anecdotal evidence and specula-

tion. See Molina v. First Line Sols. LLC, 566 F. Supp. 2d 770, 786 (N.D. Ill. 2007)

(“Unless defendant admits in its answer or briefs that other similarly situated em-

ployees exist, plaintiffs cannot rely on their allegations alone to make the required

modest factual showing.”)



                                         15
       iii. Refunding Credit Card Tips

   Knoll next asserts that Titan is also disqualified from taking a tip credit because

when it refunds an unsatisfied customer’s order, the tip intended for drivers is also

sometimes refunded. While such a practice may in fact be a violation of the FLSA,

see Dayton v. Fox Res. Venue, LLC, No. 1:16-cv-2109, 17 WL 286788, at *3 (S.D. Ind.

Jan. 23, 2017), Knoll has not shown that Titan has a “common policy or plan” of re-

funding driver tips. See Fravel, 2008 WL 2704744, at *2-3).

   In support of her claim, Knoll submits Thompson’s testimony in which he dis-

cusses Titan’s procedure when a customer requests a refund. When asked if Titan

had a policy or practice regarding customer refunds, Thompson answered: “I would

imagine that in our – somewhere written there is a policy, but I don’t – I don’t know

if it’s written.” (Thompson Dep. 12:4-6, ECF No. 29-13.) Thompson stated that if a

customer wanted a complete refund, including the tip, the entire credit card transac-

tion could be cancelled. (Id. at 12:21—13:4.) But when asked if the company had any

written rules regarding cancellation of credit card charges, Thompson replied: “No,

not that I’m aware of.” (Id. at 13:9-12.) Thompson also testified that the company

does not have a process in place that ensures a driver will still receive his or her tip

in the event of a full refund. (Id. at 14:17-23.)

   Knoll also submits her own testimony, in which she claims she saw the manager

and assistant managers refund entire credit card transactions, including any tip.

(Knoll Dep. 180:25—181:5, ECF No. 29-3.) However, Knoll does not provide the court

with testimony of any other Titan delivery drivers who had their tips cancelled during



                                           16
a refund, nor does she establish that Titan had a policy of returning tips to customers

when they requested a refund. As stated, the Court cannot certify a collective action

based on anecdotal evidence and speculation. See Molina, 566 F. Supp. 2d at 786.

       iv. Mileage Reimbursement

   Knoll submits that because Titan paid her and its other drivers at a flat reim-

bursement rate, rather than based on actual miles driven, Titan has violated the

FLSA. See 29 C.F.R. § 531.35; Armstrong, 2016 WL 1270208, at *5 (“To prove a min-

imum wage violation under an ‘inadequate reimbursement theory,’ a plaintiff must

prove the cost of the vehicle expenses actually ‘cuts into the minimum or overtime

wages required to be paid him [or her] under the Act.’”) (quoting 29 C.F.R. § 531.35).

Titan has a common policy or practice of paying all drivers the same flat reimburse-

ment rate, which is based on store location. (See Thompson Decl. ¶ 5 (Greenwood:

$2.77 per delivery; Broad Ripple: $2.18 per delivery; Plainfield: $2.33 per delivery;

Mooresville: $2.78 per delivery.)) But Knoll claims both that she was “not paid any

type of mileage reimbursement for her transportation” (Am. Compl. ¶ 12, ECF No. 8;

Knoll Dep. 122:12-18, ECF No. 35-4) and that she received $1.50 per run (Knoll Dep.

30:20-21; 31:24—32:4, ECF No. 35-4). Knoll does not submit any evidence that other

Titan employees were not reimbursed for their deliveries or paid at a rate of $1.50

per delivery. In fact, Knoll testified that she did not discuss with any Titan employees

whether they received delivery reimbursements. (Id. at 124:10-13.)

   Knoll therefore has not proven that she is similarly situated to the other Titan

delivery drivers, as she has not shown that they were also being reimbursed at a rate



                                          17
of less than $2.77 per delivery, or not reimbursed at all. See Blakley v. Celadon Grp.,

Inc., No. 1:16-cv-00351, 2017 WL 6989080, at *4 (S.D. Ind. Oct. 18, 2017) (“While

Named Plaintiffs cite anecdotal evidence to describe their own alleged underpay-

ments, such evidence is wholly insufficient to show that [Defendant] has a common

pay policy that allegedly violated the FLSA in light of the compensation distinctions

among [employees].” (quoting Armstrong, 2016 WL 1270208, at *6).)

        v. Tip Sharing

   Lastly, Knoll argues that Titan is prohibited from claiming a tip credit because it

required her to share her tips with managers and cooks who are non-tip-credit em-

ployees. See 29 U.S.C. § 203(m) (the tip credit “shall not apply with respect to any

tipped employee unless . . . all tips received by such employee have been retained by

the employee, except that this subsection shall not be construed to prohibit the pool-

ing of tips among employees who customarily and regularly receive tips”). But Knoll

does not submit any evidence to support her claim that she, much less other similarly

situated Titan employees, were required to share the tips that they received from

customers with other employees who do not customarily receive tips.

   Knoll testified that back of the house employees and managers would sometimes

“walk away” at the end of a shift with more tips than her. When asked if these em-

ployees were taking her tips, Knoll responded: “I’m just saying that they made more

tips than I did.” (Knoll Dep. 201:15-18, ECF No. 29-3.) Titan does not pool tips be-

tween employees. (Thompson 30(b)(6) Dep. 44:15—45:4, ECF No. 29-12.) Any tips

received by an employee are retained by that employee, and if a manager or back of



                                          18
the house employee receives a tip, it is because they walked a pizza out to a dine-in

customer. (Id. at 45:14—46:4.) Knoll argues that Titan is still violating the FLSA

because it does not have a policy in place that prevents non-tip-credit employees from

receiving tips if there are tip-credit employees on duty. (Knoll Br., ECF No. 30 at 7.)

However, Knoll has not provided the Court with any evidence that other Titan tip-

credit employees were required to share their tips with non-tipped employees.

   The anecdotal evidence submitted by Knoll, that sometimes, non-tip-credit em-

ployees would receive more tips than her, is not sufficient to make even a threshold

showing that she and other Titan employees were subject to a policy that mandated

tip-sharing with back of the house employees or managers. See Williams, 2017 WL

1546319, at *3 (finding that although plaintiffs “need not provide conclusive support”

in order to meet their burden at the first stage of conditional certification, “they must

provide an affidavit, declaration or other support beyond allegations in order to make

a minimal showing of other similarly situated employees subjected to a common pol-

icy”) (quoting Molina, 566 F. Supp. 2d at 786)).

   3. Orientation Pay

   Next, Knoll asserts that Titan has a policy of paying its delivery driver employees

below minimum wage when they undergo the onboarding process. Employees are

paid at their hourly rate for orientation, so, for example, delivery drivers would be

paid at $4.05 an hour. (Thompson Dep. 17:22—18:15, ECF No. 29-13.) Knoll claims

however, and Titan concedes, that she was not paid at all for the time she spent going

through the orientation process on May 1, 2018. (Knoll Br. 18, ECF No. 30; Titan Br.



                                           19
20, ECF No. 35.) Knoll is therefore not similarly situated to other Titan employees

who were paid $4.05 an hour for orientation, and she offers no evidence of any other

Titan employees who similarly were not paid during the orientation process. Thus,

Knoll does not have standing to assert this claim on behalf of a collective action. See

Rodriguez, 431 U.S. at 403; Schneider, 2016 WL 524354, at *5-6.

   4. Wage Deductions

   Knoll argues that Titan has illegally deducted wages from her and other Titan

employees through “adjustments” to their paychecks. In support, Knoll submits her

own pay stubs, as well as the payroll records of seven other Titan employees. Knoll

and two of these seven employees received “adjustments” to their paychecks on June

26, 2018. (Stacho Decl. ¶ 5-7, ECF No. 35-3; Knoll Pay Stubs, ECF No. 29-5 at 3-4;

Payroll Reports, ECF Nos. 10 & 11.) The adjustments were negative deductions from

their paychecks resulting from a payroll error that caused them to be overpaid during

the previous pay period. (Id.) On June 12, 2018, Titan’s payroll system did not ac-

count for tips received by some employees, including Knoll. (Stacho Decl. ¶ 5-7, ECF

No. 35-3.) As a result, these employees were overpaid in the form of a tip adjustment.

(Stacho Decl. ¶ 5-7, ECF No. 35-3; Knoll Pay Stubs, ECF No. 29-5 at 3-4.) Knoll was

overpaid by $36.08. (Id.) On the next paycheck, June 26, 2018, this overpayment,

$36.08 in Knoll’s case, was deducted from the employee’s check and listed as an “Ad-

justment.” (Id.) Payroll records show that on the June 26, 2018 pay checks, employee

#96669 received a negative $1.44 adjustment and employee #96829 received a nega-

tive $101.66 adjustment. (Payroll Reports, ECF Nos. 10 & 11.) Knoll argues that



                                          20
these adjustments violate the FLSA’s provision that wages must be paid “uncondi-

tionally” and not subject to any kickbacks. See 29 C.F.R. § 531.35.

   The Court makes no decision as to whether adjusting for an overpayment is a

kickback at all, or whether this one-time adjustment to employees’ paychecks other-

wise violates the FLSA. However, the Court finds that the evidence before it—

paystubs from three Titan employees who received a one-time negative adjustment

to their paychecks—does not demonstrate a common pay plan or policy that violated

the FLSA. See Flores v. Lifeway Foods, Inc., 289 F. Supp. 2d 1042, 1046 (N.D. Ill.

2003) (“It is the opinion of the Court that a demonstration of [the defendant’s] pay-

ment practice concerning two out of fifty employees (four percent of Defendant’s work-

force) does not rise to the level of a common policy or plan by [the defendant] that

violated the FLSA.”). Knoll has not set forth any evidence that Titan has made neg-

ative adjustments to its employees’ pay checks on more than one occasion or even

that Titan has a policy of making such deductions when payroll errors are made. This

is not even a “modest factual showing” of a common plan or policy. See Fravel, No.

2008 WL 2704744, at *2-3.

   5. Non-Tipped Work

   Lastly, Knoll claims that Titan violated the FLSA by requiring its delivery drivers

to perform non-tipped activities. Knoll testified that she performed various non-

tipped tasks, and Thompson testified that delivery drivers are sometimes asked to

answer phones, fold pizza boxes, orchestrate large orders, and route deliveries. The

record does not contain evidence of how much time Knoll spent on these activities,



                                         21
nor does it contain any evidence from other Titan delivery drivers who were required

to perform non-tipped work.

   Knoll argues that the Department of Labor investigated and fined Titan for re-

quiring tipped employees to perform non-tipped work, but the report she cites to ap-

pears to be an investigation into Titan’s delivery driver mileage policy. (See DOL

Report, ECF No. 29-17 at 2.) Knoll also cites several cases in which the district court

granted conditional certification for classes of tipped employees who performed non-

tipped work. In all of these cases, however, the court was presented with evidence

from more than one employee. See Knox v. Jones Grp., 208 F. Supp. 3d 954, 959 (S.D.

Ind. 2016) (eight declarations from employees stating they spent between 30 to 60

percent of their time performing non-tipped work); Johnson v. Pinstripes, Inc., No.

12-cv-1018, 2013 WL 5408657, at *3 (N.D. Ill. Sept. 26, 2013) (depositions from em-

ployees detailing their non-tipped work and company training manuals that de-

scribed the required “side work”); Driver v. AppleIllinois, LLC, 890 F. Supp. 2d 1008,

1019 (N.D. Ill. 2012) (42 declarations from former employees and 61 declarations from

current employees “describing their shift lengths and frequency, the tasks routinely

and occasionally assigned to them, and the approximate time it takes to complete

those assignments”). Without such evidence, the Court cannot find that Knoll and

other Titan delivery drivers were subject to a common policy of requiring tipped em-

ployees to perform non-tipped work at a rate below minimum wage.




                                          22
   Because Knoll has not shown that she and similarly situated employees were vic-

tims of a common policy that allegedly violated the FLSA, conditional certification of

her proposed collective action is not appropriate.

 C. Rule 23(b)(3) Class Action

   Knoll seeks to certify the following class under the Indiana Wage Payment Stat-

ute:

   Present and former Titan Delivery Drivers who worked in the State of Indiana
   at any time from August 27, 2016 to the present and who, as shown by Titan’s
   own pay roll records, were not timely paid regular wages on one or more occa-
   sions based upon wage deductions taken by Titan in a category it called “Ad-
   justment.”

Knoll alleges that the negative adjustment on her paycheck was a “wage assignment”

in violation of IND. CODE § 22-2-6-2(a). Employers can only assign its employees’

wages if “(1) [t]he assignment is: (A) in writing; (B) signed by the employee personally;

(C) by its terms revocable at any time by the employee upon written notice to the

employer; and (D) agreed to in writing by the employer.”

   1. Legal Standard

   “To be certified as a class action, the putative class must first meet the four re-

quirements of Federal Rule of Civil Procedure 23(a): numerosity, typicality, common-

ality, and adequacy.” Costello v. BeavEx, Inc., 810 F.3d 1045, 1059 (7th Cir. 2016).

“Failure to meet any of the Rule’s requirements precludes class certification.” Arreola

v. Godinez, 546 F.3d 788, 794 (7th Cir. 2008). On motions to certify, courts do not

assume as true the facts asserted by the plaintiff. Messner v. Northshore Univ.




                                           23
HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012). “If there are material factual dis-

putes, the court must ‘receive evidence . . . and resolve the disputes before deciding

whether to certify the class.’” Id. (citing Szabo v. Bridgeport Machines, Inc., 249 F.3d

672, 676 (7th Cir.2001). Knoll must show, by a preponderance of the evidence, that

the proposed class satisfies the requirements of the rule. Messner, 699 F.3d at 811.

Class actions “may only be certified if the trial court is satisfied, after a rigorous anal-

ysis, that the prerequisites of Rule 23(a) have been satisfied’” so as to protect “absent

class members whose rights may be affected by the class certification.” Davis v.

Hutchins, 321 F.3d 641, 649 (7th Cir. 2003) (quoting Gen. Tel. Co. of the S.W. v. Fal-

con, 457 U.S. 147, 160–61 (1982)). District courts have “broad discretion to determine

whether certification of a class action lawsuit is appropriate.” Chavez v. Ill. State

Police, 251 F.3d 612, 629 (7th Cir. 2001).

   Knoll seeks certification under Rule 23(b)(3), and therefore “must also show: (1)

that the questions of law or fact common to the members of the proposed class pre-

dominate over questions affecting only individual class members; and (2) that a class

action is superior to other available methods of resolving the controversy.” Messner,

669 F.3d at 811. The Supreme Court has noted that “Rule 23(b)(3)’s predominance

criterion is even more demanding than Rule 23(a).” Comcast Corp. v. Behrend, 569

U.S. 27, 34 (2013). “Rule 23(b)(3), as an ‘adventuresome innovation,’ is designed for

situations in which class-action treatment is not as clearly called for.” Id. (quoting

Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 362 (2011)) (internal quotations omit-

ted).



                                             24
   2. Putative Class

   In support of her motion to certify, Knoll submits the same evidence she did for

her FLSA wage deduction claim: her pay stubs and the payroll records of seven other

Titan employees which reflect “adjustments” to their paychecks on June 26, 2018, as

a result of a payroll error that caused them to be overpaid during the previous pay

period. (Stacho Decl. ¶ 5-7, ECF No. 35-3; Knoll Pay Stubs, ECF No. 29-5 at 3-4;

Payroll Reports, ECF Nos. 10 & 11.) Knoll argues that these adjustments violate the

Indiana Wage Payment Statute because Titan did not give employees the required

fourteen-day notice before making the deductions. See IND. CODE 22-2-6-4(a) (“If an

employer has overpaid an employee, the employer may deduct from the wages of the

employee the amount of the overpayment . . . . An employer must give an employee

two (2) weeks notice before the employer may deduct, under this section, any over-

payment of wages from the employee’s wages”) (emphasis added).

   Titan admits that it made such deductions from twelve of its Indiana employees’

paychecks without first giving them two weeks notice. However, Titan maintains

that its employees waived the two-week notice provision of the Indiana Wage Pay-

ment Statute by signing its Driver Safety Obligation & Agreement, which authorizes

Titan to “withhold any earnings . . . and to apply and set off such amounts against

any outstanding amount of funds that the Company’s records show that [employees]

retained” and “to withhold and apply the amount withheld as repayment on my part,

as if the compensation or monies had been delivered to me and then paid to the Com-

pany.” This is not of concern when trying to determine whether to certify the class,



                                        25
however. Rather, the Court is now concerned with the four requirements of Rule 23,

turning first to numerosity.

    Rule 23 requires the proposed class to be “so numerous that joinder of all members

is impracticable.” Fed. R. Civ. P. 23(a)(1). Knoll estimates that the putative class

will contain between 400 and 500 members—all Indiana delivery drivers who have

worked for Titan since August 27, 2016. Knoll bases this estimate solely on the De-

partment of Labor investigation into Titan. (See DOL Report, ECF No. 29-17 at 3.)

But the DOL investigation covered the time period of May 7, 2013 to May 4, 2015,

and the DOL estimated that Titan’s total number of employees, across Indiana, Ohio,

and Kentucky, was “around 800 to 900.” (Id.) Knoll does not explain to the Court

how she came to the conclusion that 400 to 500 Indiana drivers worked for Titan from

August 27, 2016 to the present. Further, the evidence Knoll submitted in support of

her wage deduction claim reveals that only twelve Indiana Titan delivery drivers

were affected by the one-time adjustment to their paycheck. 1 And Knoll has not

proven that the negative adjustments to employee paychecks were a routine or recur-

ring practice that affected more than those twelve employees. Titan argues that the

class would contain twelve members, and the Court agrees.

    While this Circuit has not designated a “magic number” at which joinder of all

members is impractical, 40 is usually found sufficient. Ringswald v. Cty. of DuPage,

196 F.R.D. 509, 512 (N.D. Ill. 2000). Knoll’s proposed class of twelve falls far short of



1In fact, Knoll’s evidence reveals negative adjustments were made to only seven employees,
Knoll Pay Stubs, ECF No. 29-5 at 3-4; Payroll Reports, ECF Nos. 10 & 11), but Titan has
admitted that twelve employees were affected. (Stacho Decl. ¶ 7, ECF No. 35-3.)

                                           26
this threshold. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 858 (7th

Cir. 2017) (affirming a finding that a class of 29 members insufficient for class certi-

fication).

   In addition, Knoll has not explained why joining the twelve affected Indiana Titan

delivery drivers is impractical except for a conclusory statement in her Amended

Complaint. But mere speculation and conclusory allegations cannot support a finding

that joinder is impractical. Arreola v. Godinez, 546 F.3d 788, 797 (7th Cir. 2008)

(quoting Roe v. Town of Highland, 909 F.2d 1097, 1100 n. 4 (7th Cir.1990)); see also

Pruitt v. City of Chicago, Ill., 472 F.3d 925, 926 (7th Cir. 2006) (affirming denial mo-

tion for class certification because there was no showing by the moving party that

joinder as plaintiffs of 40 possible class members would not be practicable).

   Because Knoll has not met Rule 23’s numerosity requirement, the Court need not

address Rule 23’s other prongs. Knoll is not entitled to class certification of her Indi-

ana Wage Payment Statute claim.

 D. Evidentiary Issues

   There are various evidentiary objections outstanding. Knoll objects to the decla-

rations of Stacho (ECF No. 35-3) and Thompson (ECF No. 35-5), arguing that they

contradict Stacho and Thompson’s deposition testimony. Knoll points to three exam-

ples of contradictory statements. First, Knoll claims that Stacho’s declaration is con-

tradictory because she testified in her deposition that Titan failed to ensure its em-

ployees earned a minimum wage each workweek. But Stacho’s declaration states




                                           27
exactly that: “the processor was making calculations of wage and reported tip infor-

mation to ensure compliance with weekly minimum wage on a bi-weekly, rather than

weekly, basis.” (Stacho Decl. ¶ 8, ECF No. 35-3.) There does not appear to be any

contradiction. Second, Knoll argues Thompson’s declaration contradicts his deposi-

tion testimony in which he “admitted Titan had no records to contradict its driver

checkout sheets to show any payment of credit card tips over to its drivers.” Thomp-

son discusses the driver checkout sheets in paragraph three of his declaration, but he

does not offer any testimony contradicting his deposition, nor does he attempt to con-

tradict his testimony with any records or other evidence. Lastly, Knoll objects to

Thompson’s declaration because in his deposition testimony he “admitted Titan fails

to pay employees a full minimum wage for work performed during orientation.” But

Thompson’s declaration contains no statements about employee orientation nor com-

pensation for such work.

   Knoll also objects to the declarations of Stacho (ECF No. 35-3), Thompson (ECF

No. 35-5), Simon (ECF No. 35-6), Bowman (ECF No. 35-7), Rich (ECF No. 35-13), and

Mills (ECF No. 35-12), contending that the declarants were not disclosed during dis-

covery. Federal Rule of Civil Procedure 26(a)(1)(A)(i) requires parties to disclose the

names of each individual it may use to support its claims. Because Knoll deposed

both Stacho and Thompson, the Court can only assume that Titan disclosed their

names during discovery. The Court is not aware of, and Knoll does not cite to, any

authority requiring a party to disclose the specific vehicle through which it will offer

a witness’ testimony. Stacho and Thompson’s declarations have therefore properly



                                          28
been considered by the Court and the objection to their declarations is overruled.

Collective and class action certification is not warranted even excluding the declara-

tions of Simon, Bowman, Rich and Mills, which the Court did not consider, so the

Court need not reach the issue.

                                  III.   Conclusion

   For the reasons explained above, Plaintiff’s Motion to Certify Combined Class Ac-

tion and FLSA Collective Action (ECF No. 28) is denied. Plaintiff’s Motion for Ap-

proval of Class and Collective Action Notice and FLSA Opt In Form (ECF No. 31) is

denied.   Plaintiff’s objections to the declarations of Stacho (ECF No. 35-3) and

Thompson (ECF No. 35-5) are overruled. Lastly, Defendant’s Motion to File Surre-

ply to Plaintiff’s Reply in Support of her Motion to Certify a Combined Class Action

and FLSA Collective Action (ECF No. 40) is denied.

   SO ORDERED.


      Date: 3/18/2020




Distribution via CM/ECF to all parties of record.




                                          29
